DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 10 , with respect to objections to have been fully considered and are persuasive.  The objections of 20  have been withdrawn. 

Applicant's arguments with regards to the prior art rejection of claim 1 have been fully considered but they are not persuasive. Applicant argues that because Schmidt’s lever 12 rotates about axis 24 over the gliding channels 28, the lock bolt housing 37 does not glide over the gliding channels in an upwards or downwards direction. However, Figures 6-9 show that during the normal operation of the latch, rotation of the lever 12 causes the lock bolt housing portion 37 to move in a substantially upwards or downwards direction. During the same sequence of Figures 6-9, the lock bolt moves in the left or right direction, and thus moves substantially perpendicularly to the upwards or downwards movement of the lock bolt housing. Thus, these claim limitations are satisfied by Schmidt’s device.

Claim Objections
Claim 1 objected to because of the following informalities: Claim 1 should recite “the axis of lateral traversing” and “the axis of direction of the upward and the downward gliding”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt (US-11015371-B2)(Foreign priority back to 12/14/2016).

With regards to claim 1, Schmidt discloses a self-adjusting lock system (1 Figure 1) for white appliances (5 Figure 1), the system comprising:
a lock bolt housing (2) (37 Figure 6);
a body (1) (2 Figure 6), wherein,
the body (1) defines a first receiving portion (interior space of body 2, extending from recess 22 to stop edge 30, Figure 1) configured to house the lock bolt housing (2);
the body (1) defines a second receiving portion (opening 23, Figure 1);
the body (1) comprises guiding channels (6) (28’, 28’’ Figure 2), wherein at least a part of the lock bolt housing (2) is configured to interface (via lock bolt housing axle 24, Figure 2) with the gliding channels (6); and 
a spring (3) (7 Figure 6), wherein the spring (3) is positioned between the lock bolt housing (2) (via spring cable 16, Figure 6) and the body (1) (specifically abutment 13 of body 2, Figure 6);
a lock bolt (4) (17 Figure 6) configured to be received by the second receiving portion in the body (1), wherein lateral traversing (17 Figures 4-9) of the lock bolt (4) into the second receiving portion at:
a first position (17 Figure 6) causes the lock bolt housing (2) to glide over the gliding channels (6) in a downwards direction (Figure 7 shows that the lock bolt housing 37 has glided downwards from its position in Figure 6 due to the lateral traversing of lock bolt 17) from a lock bolt housing first position (37, Figure 6 and Figure 9) towards a lock bolt housing second position (37 Figure 7) against the force of the spring (3) (Figures 6-7 show the compression of spring 7); and
a second position (17 Figure 7) causes the lock bolt housing (2) to glide over the channels (6) in an upwards direction (Figure 8 shows that the lock bolt housing 37 has glided upwards from its position in Figure 7 due to the further lateral traversing of lock bolt 17) from the lock bolt housing second position towards the lock bolt housing first position to securely couple the lock bolt (4) and the lock bolt housing (2) (Figure 9), wherein axis of lateral traversing (a left/right axis, Figures 6-9) of the lock bolt (4) is substantially perpendicular to axis of direction of the upward and the downward gliding (an up/down axis, Figures 6-9) of the lock bolt housing (2); and
a mechanism (20 Figure 6) that enables a hatch (4 Figure 1) of the white appliance to be closed (Col 8 Para 4) by restoring the lock bolt housing (2) back to the lock bolt housing first position (37 Figure 9) even if the lock bolt housing (2) is in the lock bolt housing first position (37 Figure 6).

With regards to claim 3, Schmidt discloses the self-adjusting lock system as claimed in claim 1, 
wherein the lock bolt (4) (17 Figure 6) traverses inside housings (top portions of recess 22 occupied by lock bolt 17, Figures 4-9) located on the body (1) (2 Figure 6) allowing the lock bolt (4) to be received by the lock bolt housing (37 Figure 8) even though the lock bolt housing (2) is in closed position (37 Figure 6). (Even with the lock bolt housing 37 in the closed position of Figure 6, the mechanism 20 allows the lock bolt 17 to be received by the lock bolt housing, securing the hatch 4 in the closed position, Col 8 Para 4.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675